15‐4185‐cv	
Brown	Media	Corporation	v.	K&L	Gates,	LLP	
	

                                                      In the
                                          United States Court of Appeals
                                             For the Second Circuit
 
                                          _________________________ 
                                                          
                                              August Term, 2016 
                                                          
                             (Argued: November 4, 2016            Decided: April 14, 2017) 
                                                          
                                             Docket No. 15‐4185‐cv  
                                          _________________________ 
 
                                    BROWN MEDIA CORPORATION, ROY E. BROWN, 
 
                                                                                             Plaintiffs‐Appellants, 
                                                                                                     
                                                                                  v.  
                                                                    
                                K&L GATES, LLP, EDWARD M. FOX, ERIC T. MOSER, 
 
                                                                                         Defendants‐Appellees. 
                                                                     ________________________ 
Before:                          
                       HALL, LIVINGSTON, Circuit Judges, AND GARAUFIS,	District Judge.* 
 
                                                                     ________________________ 
 
       On appeal from an order of the United States District Court for the Eastern 
District of New York (Spatt, J.), granting the defendants’ motion to dismiss  
under  Fed.  R.  Civ.  P.  12(b)(6)  on  the  grounds  that  res  judicata  bars  plaintiffs’ 
claims  for  breach  of  fiduciary  duty,  tortious  interference  with  contract  and 
																																																																		
	
  Judge Nicholas G. Garaufis, of the United States District Court for the Eastern District of New 
*

York, sitting by designation. 
common  law  fraud  against  defendant  law  firm  and  attorneys  who  represented 
plaintiffs in connection with their proposed  purchase of the assets of a debtor in 
bankruptcy.    Because  the  plaintiffs’  claims  are  not  of  the  sort  that  should  have 
been raised in the underlying bankruptcy proceedings nor do they implicate the 
validity  of  the  asset  sale  confirmed  in  the  bankruptcy  proceedings,  res  judicata 
does not bar them.  The judgment of the district court is vacated.  
 
       VACATED AND REMANDED. 
 
                                      DANIEL ABRAMS, Law Office of Daniel L. Abrams, 
                                      PLLC, New York, NY, for Plaintiffs‐Appellants.  
                                       
                                      ANTHONY C. ACAMPORA, Silverman Acampora 
                                      LLP, Jericho, NY, for Defendants‐Appellees.  
 
 
HALL, Circuit Judge: 
 
       The plaintiffs appeal from an order of the United States District Court for 

the  Eastern  District  of  New  York  (Spatt,  J.),  dismissing  their  action  asserting 

claims for breach of fiduciary duty, tortious interference, and common law fraud 

against  the  law  firm  K&L  Gates,  LLP  and  two  of  its  former  partners.    The 

plaintiffs,  unsuccessful  bidders  in  a  bankruptcy  proceeding,  alleged  that  the 

defendants  used  their  prior  representation  of  the  plaintiffs  to  undermine  the 

plaintiffs’  attempt  to  acquire  assets  in  a  bankruptcy  sale.    The  district  court 

granted  the  defendants’  motion  to  dismiss  on  res  judicata  grounds,  reasoning 

that  the  plaintiffs  could  have  raised  their  claims  during  the  course  of  the 



                                              2          
 
bankruptcy  proceedings  and  that  allowing  the  plaintiffs’  action  to  go  forward 

would call into question the integrity of the bankruptcy court’s final orders.   

      On  appeal,  the  plaintiffs  argue  that  they  could  not  have  brought  their 

claims  during  the  bankruptcy  proceedings,  and  this  present  action  will  not 

disturb the orders of the bankruptcy court.  We agree.  For the following reasons 

we  REVERSE  the  district  court’s  decision,  VACATE  the  judgment,  and 

REMAND the case for further proceedings consistent with this opinion.   

                                  BACKGROUND 

I.    Factual Background 

      K&L Gates (“K&L”), a large international law firm, and its former partners 

Edward Fox and Eric Moser (collectively, “the defendants”), represented Brown 

Publishing  Company,  Brown  Media  Holdings  Company,  and  their  affiliates 

(collectively, “Brown Publishing”) in Brown Publishing’s Chapter 11 bankruptcy.   

      Plaintiff  Roy  Brown  was  the  former  Chief  Executive  Officer,  as  well  as  a 

former  shareholder,  manager,  and  director  of  Brown  Publishing.    Brown  and 

other  Brown  Publishing  insiders  owned  and  controlled  plaintiff  Brown  Media 

Corporation (“Brown Media” and, together with Brown, “the plaintiffs”), which 

they formed to purchase Brown Publishing’s assets in a bankruptcy auction.  The 



                                            3         
 
plaintiffs’ action arises out of events that occurred just prior to and during Brown 

Publishing’s bankruptcy proceeding.   

      Because we  are  reviewing the  dismissal  of  plaintiffs’  complaint, we  draw 

the  following  facts  from  the  complaint  and  present  them  in  the  light  most 

favorable to the plaintiffs.  See Carpenters Pension Tr. Fund of St. Louis v. Barclays 

PLC, 750 F.3d 227, 232 (2d Cir. 2014). 

    A. Pre‐Bankruptcy 

      Before  entering  bankruptcy,  Brown  Publishing  was  a  closely‐held 

corporation controlled by Roy Brown, his brother Clancy Brown,  their parents— 

Bud  and  Joyce  Brown;  Brown  Publishing’s  former  General  Counsel  Joel 

Dempsey,  and  Joe  Ellingham  (collectively,  the  “Managers”).    At  an  unspecified 

time,  Brown  Publishing  received  financing  from  a  company  known  as 

Windjammer  Capital  (“Windjammer”),  with  an  equity  option  as  part  of  the 

financing arrangement.    

      In  late  2008,  the  Managers  grew  concerned  that  Windjammer  was  on  the 

verge of exercising its option, which might have resulted in the Managers losing 

control  of  Brown  Publishing.    The  Managers  decided  to  seek  legal  advice.    To 

that end, Dempsey sent a memorandum to K&L and Fox requesting legal advice 



                                            4         
 
regarding,  inter  alia,  the  following:  (a)  “the  legal  ramifications  of  a  proposed 

transaction  whereby  the  Managers  create  a  new  LLC  and  Managers  Roy, 

Dempsey and Ellingham acquire the assets of Brown Publishing through the new 

LLC,”  a  transaction  that  would  “take  place  outside  of  bankruptcy”;  (b)  “what 

actions  to  take,  if  any,  with  regards  to  Windjammer  Capital”;  (c)  “possible 

successor liability related to the proposed transaction”; (d) “what state would be 

an  advantageous  one  for  incorporation  of  the  new  LLC”;  (e)  “the  tax 

consequences  to  the  Managers”;  and  (f)  “other  issues  pertaining  to  Brown 

Publishing’s lenders.”  App’x 14.   

       In response to the memorandum, K&L and Fox “provided advice directly 

to  Roy  and  Dempsey,”  advising  them  that  “unless  Brown  Publishing  was 

brought  through  a  bankruptcy  process,  successor  liability  could  flow  to  the 

shareholders  of  the  new  LLC.”    App’x  14.    K&L  and  Fox,  however,  further 

advised  Roy  and  Dempsey  that,  if  the  transaction  took  place  outside  of  a 

bankruptcy,  steps  could  be  taken  to  reduce  these  concerns.    K&L  billed  the 

Managers for the time devoted to providing these legal services.   

       By  March  2009,  Brown  Publishing  was  on  the  verge  of  defaulting  on  its 

loan  from  Windjammer,  prompting  the  Managers  to  take  a  series  of  actions  to 



                                             5         
 
protect Brown Publishing’s assets.  Later that month, the Managers followed the 

advice  of  K&L  and  entered  into  an  agreement  to  execute  a  non‐bankruptcy 

transaction  similar  to  that  contemplated  in  the  memorandum  Dempsey  had 

provided  to  K&L.    When  the  transaction  did  not  have  the  desired  result, 

Dempsey again sought the advice of Fox, who advised the Managers that a sale 

of Brown Publishing’s assets in bankruptcy was the best way to retain control of 

the  company.    K&L  also  advised  Roy  and  Dempsey  that  they  could  purchase 

Brown  Publishing’s  assets  through  a  sale  pursuant  to  11  U.S.C.  §  363,  which 

authorizes  the  bankruptcy  court  to  conduct  a  sale  of  the  bankruptcy  debtor’s 

assets  even  outside  the  ordinary  course  of  business.    See  generally  In  re  Lionel 

Corp.,  722  F.2d  1063,  1070–71  (2d  Cir.  1983)  (discussing  the  circumstances 

permitting the bankruptcy court to conduct a § 363 sale process).  The Managers 

rescinded  the  March  2009  transaction  and,  pursuant  to  K&L’s  advice,  ushered 

Brown Publishing into bankruptcy.   

       In June 2009, K&L notified Roy and Dempsey that the firm was interested 

in representing Brown Publishing in its bankruptcy proceeding.  K&L, however, 

did not seek or obtain a waiver or consent from the Managers to do so.  In July 

2009, Brown Publishing retained K&L as counsel.   



                                              6          
 
                In  August  2009,  K&L  and  Dempsey  began  preparing  a  “’stalking  horse”1 

asset  purchase  agreement  (the  “APA”),  which  was  designed  to  “further  the 

ultimate  goal  of  being  able  to  obtain  the  assets  with  the  blessing  of  the 

bankruptcy  court.”    App’x  16.    K&L  also  allegedly  “continued  to  serve  as  the 

Managers’ counsel, despite having been retained by Brown Publishing.”  App’x 

16.    In  addition  to  preparing  the  APA,  K&L  advised  the  Managers  on  how  to 

maximize  the  chances  that  a  bankruptcy  court  would  approve  their  bid  at  a 

bankruptcy sale.  K&L also advised the Managers with respect to forming Brown 

Media (the company that would make the “stalking horse” bid), and assisted the 

Managers  in  their  effort  to  convince  Brown  Publishing’s  lenders  to  finance  the 

Managers’  purchase.    With  the  help  of  K&L,  the  Managers  obtained  a  funding 

commitment through Guggenheim Partners to support their purchase offer.   

                Shortly  before  Brown  Publishing  filed  for  bankruptcy,  K&L  did  urge  the 

Managers and Brown Media to obtain new counsel.  On Fox’s recommendation, 

the  plaintiffs  hired Richard Levy,  Fox’s  friend  and  former partner.   By  the time 

Levy was hired, however, Brown Media had been formed and much of the APA 

had been drafted.   
																																																																		
	
1    A  “stalking  horse”  contract  “is  a  first,  favorable  bid  strategically  solicited  by  the  bankrupt 
company to prevent low‐ball offers.”  In re WestPoint Stevens, Inc., 600 F.3d 231, 239 n.3 (2d Cir. 
2010).   
                                                                     7    
 
    B. The Bankruptcy Filing 

      In April 2010, Brown Publishing filed for Chapter 11 bankruptcy.  As part 

of  the  bankruptcy  court’s  approval  of  K&L  as  Brown  Publishing’s  counsel,  the 

firm  submitted  a  disclosure  statement  which  did  not  reveal  K&L’s  prior 

representation of the Managers or the extent of its relationship with members of 

the PNC Bank Group, a rival bidder for Brown Publishing’s assets.   

      After  the  bankruptcy  filing,  Brown  Publishing  received  a  credit  bid  from 

the  PNC  Bank  Group.    That  bid,  however,  was  rejected  as  inferior  to  the 

Managers’ stalking horse bid.  Thus, in May 2010, Brown Publishing, advised by 

K&L, executed the APA and sought the bankruptcy court’s approval of the sale 

of  its  assets  to  the  Managers  through  Brown  Media.    The  bankruptcy  court 

approved the Managers’ bid, and, at the same time, approved procedures for the 

eventual sale of Brown Publishing’s assets should an auction become necessary.   

      Although  the  Managers  had  retained  Levy  to  represent  them,  K&L 

“continued to treat them like clients,” advising Roy on how to answer questions 

at a creditors meeting and gathering with some of the Managers to discuss issues 

relating to the bankruptcy, all without Levy present.  App’x 20. 

       



                                           8         
 
        C. The Foreclosure Action and the Defendants’ Alleged Fraudulent Scheme 

                CRJ  Investments,  an  affiliate  of  Brown  Publishing,  was  owned  by  Roy, 

Dempsey,  and  Roy’s  brother.    “CRJ  owned  the  real  estate  which  housed  all  of 

[Brown Publishing’s] manufacturing operations and a substantial majority of [its] 

profit  generating  operations.”    App’x  21.    Importantly,  Brown  Media’s  bid  had 

been deemed superior, in part because, under the APA, Brown Media agreed to 

assume Brown Publishing’s leases with CRJ.   

                CRJ’s  sole  lender  was  Huntington  Bank,  which  also  happened  to  be  a 

member  of  the  PNC  Bank  Group.    As  noted  above,  PNC  Bank  Group  had 

submitted  a  last‐minute  competing  offer  for  Brown  Publishing’s  assets.  

Huntington Bank was also a creditor of Brown Publishing and a sometime client 

of K&L.2  In June 2010, Huntington Bank filed a foreclosure action against CRJ in 

an  Ohio  state  court,  a  move  designed  to  reduce  the  value  of  Brown  Media’s 

assumption of the CRJ leases, thereby undermining the plaintiffs’ bid for Brown 

Publishing’s assets.   

                The foreclosure action violated the bankruptcy stay, and Dempsey, in his 

capacity as Brown Publishing’s General Counsel, directed K&L promptly to file a 
																																																																		
	
    The  plaintiffs  did  not  allege  in  their  complaint  that  the  defendants  represented  Huntington 
2

Bank  in  either  the  bank’s  role  as  a  creditor  of  Brown  Publishing  or  member  of  the  PNC  Bank 
Group.  
                                                                     9    
 
motion to enforce the automatic stay.  Through its representation of the plaintiffs, 

K&L “was well aware” that the leases owned by CRJ were “a critical component 

of  the  Managers’  strategy,  and  of  considerable  importance  to  Guggenheim, 

[which] was funding the Managers’ bid.”  App’x 21.  K&L, however, deliberately 

delayed filing the stay motion until after the final review of the bids for Brown 

Publishing’s assets so that the PNC Bank Group would be the successful bidder.  

In  light  of  these  events,  K&L  declared  the  PNC  Bank  Group’s  bid  to  be  the 

superior bid, which necessitated an auction of Brown Publishing’s assets.   

    D. The Auction 

       In  July  2010,  K&L’s  New  York  office  hosted  an  auction  for  Brown 

Publishing’s assets.  Because Brown Media’s financing had fallen through in the 

wake of the foreclosure action, the PNC Bank Group was successful in acquiring 

most  of  Brown  Publishing’s  assets.    Following  the  auction,  K&L  successfully 

moved  in  the  Huntington  Bank  foreclosure  action  to  enforce  the  automatic 

bankruptcy  stay.    By  then,  however,  it  was  too  late  for  the  plaintiffs  to  salvage 

their bid.  

        

        



                                              10          
 
II.    Procedural Background 

       Alleging the facts set forth above, the plaintiffs filed this lawsuit asserting 

the  following  causes  of  action:  (1)  breach  of  fiduciary  duty  based  on  the 

defendants’ (a) failure to secure a waiver of the conflict of interest presented by 

their  dual  representation  of  the  Managers  and  Brown  Publishing,  (b)  failure  to 

disclose their relationship with members of the PNC Bank Group, and (c) use of 

confidential  information  gleaned  from  K&L’s  representation  of  the  plaintiffs  to 

manipulate  the  bidding  process  in  favor  of  the  PNC  Bank  Group;  (2)  tortious 

interference  with  prospective  economic  advantage  based  on  the  defendants’ 

interference with the relationship between the Managers and Brown Publishing; 

and  (3)  common  law  fraud  based  on  the  defendants’  breach  of  their  duty  to 

disclose  potential  conflicts  of  interest.    The  plaintiffs  sought  an  unspecified 

amount of damages.  In connection with their claim for breach of fiduciary duty, 

however, the plaintiffs asserted that damages would “include a calculation based 

in  part  on  the  value  of  the  assets  [they]  were  unable  to  purchase  due  to  [the 

defendants’]  breach  of  fiduciary  duty,  and  where  [the  plaintiffs]  would  have 

been  financially  with  respect  to  the  assets  had  they  succeeded  in  obtaining  the 

assets as contemplated in the APA.”  App’x 25.   



                                            11          
 
       The  defendants  moved  to  dismiss  the  complaint  under  Rule  12(b)(6)  for 

failure to state a claim, arguing, inter alia, that the plaintiffs’ claims were barred 

by res judicata and, in particular, by the preclusive effect of three final orders of 

the  bankruptcy  court:  (1)  the  “Sale  Procedures  Order,”  which  approved 

procedures  for  the  eventual  sale  of  Brown  Publishing’s  assets;  (2)  the  “Sale 

Approval  Order,”  which  authorized  the  sale  of  Brown  Publishing’s  assets,  and 

(3)  the  “Confirmation  Order,”  which  confirmed  the  Third  Amended  Joint 

Chapter  11  Plan  of  Liquidation  of  Brown  Publishing  and  its  affiliates  (“the 

Liquidation Plan”).   

       The district court granted the defendants’ motion on res judicata grounds.  

It  noted  that  the  parties  disputed  only  one  prong  of  the  res  judicata  analysis: 

“whether  the  causes  of  action  were  the  same,  and  if  not,  whether  the  claims 

asserted  by  the  Plaintiffs  in  this  action  could  have  been  brought  in  the  prior 

proceeding.”  Special (“Sp.”) App’x 23.  The court explained that, because none 

of the three bankruptcy orders cited by the defendants’ in their motion to dismiss 

“directly  or  sufficiently  addresse[d]  the  causes  of  action  asserted  in  this  case,” 

“there [was] no indication that [K&L’s] allegedly improper dual representation, 




                                             12          
 
the issue which dominate[d] the entire complaint in this action, was raised at the 

time of the [b]ankruptcy [o]rders.”3  Sp. App’x 23.   

                The  court  observed,  however,  that  whether  the  plaintiffs  could  have 

asserted their present claim in the bankruptcy court was “a closer question.”  Sp. 

App’x  23.    The  court  determined  that  the  plaintiffs’  action  was  “a  thinly 

disguised collateral attack on the [b]ankruptcy [o]rders.”  Sp. App’x 25 (internal 

quotation  marks  and  citation  omitted).    The  court  reasoned  that  the  plaintiffs 

sought  “to  challenge  the  result  of  the  §  363  sale  by  placing  themselves  in  the 

same  position  as  if  they  had  been  the  successful  bidders  of  Brown  Publishing’s 

assets,”  as  evidenced  by  their  “demand  for  compensation  to  restore  them  to 

where  [they]  would  have  been  financially  with  respect  to  these  assets  had  they 

succeeded at the auction.”  Sp. App’x 25–26 (internal quotation marks omitted).  

In  the  district  court’s  view,  obtaining  this  relief  would  “call  into  question  the 

integrity”  of  the  final  bankruptcy  orders,  a  result  that  “would  impair,  destroy, 

challenge,  or  invalidate  the  enforceability  or  effectiveness  of  the  original 

reorganization  plan,  whether  the  sale  [was]  unwound  or  not.”    Sp.  App’x  26 

(internal  quotation  marks  omitted).    The  court  observed  further  that  the 

																																																																		
	
3    The  district  court  took  judicial  notice  under  Rule  12(d)  of  the  relevant  bankruptcy  court 
orders.   
                                                                     13    
 
plaintiffs,  as  unsuccessful  bidders  who  were  “complaining  about  fraudulent 

collusion  among  the  sale  participants,”  had  standing  to  raise  the  issue  of 

collusion  during  the  auction.    Sp.  App’x  27  (internal  quotation  marks  and 

alteration omitted).   

       The  court  explained  that,  ultimately,  the  plaintiffs’  action  was  “so 

inextricably  linked”  to  the  underlying  bankruptcy  proceeding  that  the  relief 

sought  by  the  plaintiffs  would  require  the  court  “to  effectively  overrule”  the 

bankruptcy  court’s  orders.    Sp.  App’x  29.    According  to  the  district  court,  any 

policy  interest  in  allowing  the  plaintiffs  to  proceed  with  their  action  was 

“outweighed  by  the  longstanding  policy  favoring  the  finality  of  sale  orders 

issued by bankruptcy courts.”  Sp. App’x 29–30.    

       This appeal followed.  

                                       DISCUSSION 

              I.       

       We review de novo a grant of a motion to dismiss pursuant to Rule 12(b)(6), 

“accepting the complaint’s factual allegations as true and drawing all reasonable 

inferences  in  the  plaintiff’s  favor.”    Carpenters  Pension  Tr.  Fund,  750  F.3d  at  232 

(quoting Steginsky v. Xcelera Inc., 741 F.3d 365, 368 (2d Cir. 2014)).  “To survive a 



                                              14          
 
motion to dismiss, a complaint must contain sufficient factual matter, accepted as 

true, to ‘state a claim to relief that is plausible on its face.’”  Ashcroft v. Iqbal, 556 

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).  

A  district  court’s  application  of  res  judicata  is  also  reviewed  de  novo.  

TechnoMarine SA v. Giftports, Inc., 758 F.3d 493, 498 (2d Cir. 2014).  

              II.     

        “The  doctrine  of  res  judicata,  or  claim  preclusion,  holds  that  ‘a  final 

judgment  on  the  merits  of  an  action  precludes  the  parties  or  their  privies  from 

relitigating issues that were or could have been raised in that action.’”  Monahan 

v. N.Y.C. Dep’t of Corr., 214 F.3d 275, 284 (2d Cir. 2000) (quoting Allen v. McCurry, 

449 U.S. 90, 94 (1980)).  “To determine whether the doctrine of res judicata bars a 

subsequent  action,  we  consider  whether  1)  the  prior  decision  was  a  final 

judgment on the merits, 2) the litigants were the same parties, 3) the prior court 

was of competent jurisdiction, and 4) the causes of action were the same.”  In re 

Layo, 460 F.3d 289, 292 (2d Cir. 2006) (quoting Corbett v. MacDonald Moving Servs., 

Inc., 124 F.3d 82, 87–88 (2d Cir. 1997)).  “Whether or not the first judgment will 

have preclusive effect depends in part on whether the same transaction or series 

of transactions is at issue, whether the same evidence is needed to support both 



                                            15          
 
claims,  and  whether  the  facts  essential  to  the  second  were  present  in  the  first.”  

Monahan,  214  F.3d  at  285  (quoting  NLRB  v.  United  Techs.  Corp.,  706  F.2d  1254, 

1260 (2d Cir. 1983)).   

       “In  the  bankruptcy  context,  we  ask  as  well  whether  an  independent 

judgment  in  a  separate  proceeding  would  impair,  destroy,  challenge,  or 

invalidate  the  enforceability  or  effectiveness  of  the  reorganization  plan.”    In  re 

Layo, 460 F.3d at 292 (quoting Corbett, 124 F.3d at 87–88); see also Sure‐Snap Corp. 

v. State St. Bank and Tr. Co., 948 F.2d 869, 874 (2d Cir. 1991) (“Also dispositive to a 

finding  of  preclusive  effect,  is  whether  an  independent  judgment  in  a  separate 

proceeding  would  ‘impair  or  destroy  rights  or  interests  established  by  the 

judgment entered in the first action.’” (quoting Herendeen v. Champion Int’l Corp., 

525 F.2d 130, 133 (2d Cir. 1975)).  A party cannot avoid the preclusive effect of res 

judicata “by asserting a new theory or a different remedy.”  Sure‐Snap Corp., 948 

F.2d  at  875  (quoting  Matter  of  Howe,  913  F.2d  1138,  1144  n.10  (5th  Cir.  1990)).  

“The  burden  is  on  the  party  seeking  to  invoke  res  judicata  to  prove  that  the 

doctrine bars the second action.”  Comput. Assocs. Int’l v. Altai, Inc., 126 F.3d 365, 

369 (2d Cir. 1997).   

        



                                              16         
 
               A.  

       As  below,  the  plaintiffs  focus  their  argument  on  whether  the  causes  of 

action  they  are  advancing  against  the  defendants  were  addressed  in  the 

bankruptcy proceeding and whether, in any event, they could have brought their 

present claims during the bankruptcy proceedings.  For the reasons stated below, 

we vacate the judgment and remand for further proceedings.  

       At  the  outset,  as  other  courts  have  observed,  the  standard  res  judicata 

analysis  can  be  an  awkward  fit  when  applied  to  bankruptcy  proceedings.    See, 

e.g.,  In  re  Piper  Aircraft  Corp.,  244  F.3d  1289,  1299  (11th  Cir.  2001)  (noting  that, 

given  the  unique  nature  of  bankruptcy  proceedings,  “different  res  judicata 

considerations  may  come  into  play  when  the  first  case  is  a  bankruptcy 

proceeding”);  see  also  HSBC  Bank  USA  v.  Adelphia  Commc’ns  Corp.,  No.  07‐CV‐

553A,  2009  WL  385474,  at  *12  (W.D.N.Y.  Feb.  12,  2009),  affʹd  sub  nom.  In  re 

Adelphia Recovery Tr., 634 F.3d 678 (2d Cir. 2011) (“Because a bankruptcy case is 

fundamentally different from the typical civil action, comparison of a bankruptcy 

proceeding with another proceeding is not susceptible to the standard res judicata 

analysis.    Rather,  the  Court  must  scrutinize  the  totality  of  the  circumstances  in 

each  action  and  then  determine  whether  there  is  identity  of  causes  of  action.”) 



                                               17           
 
(citing  Oneida  Motor  Freight,  Inc.  v.  United  Jersey  Bank,  848  F.2d  414,  419  n.5  (3d 

Cir.  1988)).    Unlike  a  typical  lawsuit,  where  one  party  brings  an  action  against 

another,  a  bankruptcy  proceeding  provides  a  forum  for  multiple  parties—

debtors, creditors, bidders, etc.—to sort out how to allocate, among other things, 

a  debtor’s  assets.    In  other  words,  a  bankruptcy  court’s  foremost  concern  is 

maximizing the value of the debtor’s estate.  See In re Piper Aircraft Corp., 244 F.3d 

at  1300  (observing  that  when  confirming  a  debtor’s  Chapter  11  plan,  a 

bankruptcy  court  is  “primarily  determining  whether  the  plan,  as  presented, 

[meets] the literal requirements and policy objectives of the Bankruptcy Code by 

maximizing  the  value  of  [the  debtor’s]  estate”).    In  the  bankruptcy  context, 

therefore, instead of examining whether a subsequent lawsuit asserts claims that 

could  have  been  included  as  part  of  a  previous  lawsuit,  courts  have  assessed 

whether  a  new  action  seeks  to  bring  claims  that  could  have  been  raised  and 

litigated within the scope of the bankruptcy proceeding.  See, e.g., Sure‐Snap, 948 

F.2d at 873–75 (noting the fact that plaintiffs “could have brought [their] actions” 

during  the  bankruptcy  proceeding  was  “germane  to  a  finding  of  res  judicata, 

since that doctrine bars re‐litigation not just of those claims which were brought 

in a prior proceeding, but of any other admissible matter which could have been 



                                               18          
 
brought,  but  wasn’t”  (internal  quotation  marks  omitted)).    We  are  tasked  here 

with resolving this question.  

                It is undisputed that the plaintiffs did not inform the bankruptcy court of 

the  defendants’  alleged  conduct  prior  to  the  confirmation  of  the  Liquidation 

Plan.    The  issues  surrounding  the  defendants’  alleged  conduct  were  thus  not 

litigated  or  explored  during  the  course  of  the  bankruptcy  proceedings.4    The 

district court was, therefore, correct that the issues had not been fully and fairly 

litigated  prior  to  the  bankruptcy  orders  identified  by  the  defendants  as  having 

preclusive effect.   

                The  district  court  nonetheless  identified  at  least  one  way  in  which  the 

plaintiffs could have vindicated their rights against the defendants in bankruptcy 

court.  It posited that the plaintiffs, as unsuccessful bidders, “likely would have 

had  standing”  to  assert  their  claims  in  similar  fashion  to  the  plaintiffs  in  In  re 

Colony  Hill  Assocs.,  111  F.3d  269  (2d  Cir.  1997).    Sp.  App’x  28.    In  Colony  Hill,  a 

disqualified  bidder  was  denied  an  opportunity  to  place  a  bid  at  a  bankruptcy 

sale  because  the  next  highest  bidder  had  fraudulently  colluded  with  the  other 

sale participants to exclude the disqualified bidder.  111 F.3d at 271–72.  We held 
																																																																		
	
4    It  appears  the  bankruptcy  court  was  not  made  aware  of  K&L’s  potential  conflict  until 
approximately one year after the Liquidation Plan was confirmed, when Roy Brown moved to 
disqualify K&L as counsel for the liquidating trust. 
                                                                     19    
 
that  the  disqualified  bidder  had  standing  to  challenge  whether  the  successful 

bidder  was  a  “good  faith  purchaser”  because  the  alleged  conduct  by  the 

successful  bidder,  “if  proven,  would  call  into  question  the  ‘intrinsic  fairness’  of 

the sale hearing.”  Id. at 274.  We explained that, “when collusion occurs between 

a  debtor,  creditors  and  a  successful  bidder,  the  unsuccessful  bidder  may  be  the 

only party with an interest in exposing such inequitable conduct.”  Id.   

       We do not view the gravamen of the complaint here as alleging the type of 

collusion at issue in Colony Hill.  Rather, the plaintiffs focus the vast majority of 

their allegations on the conduct of K&L, and Fox in particular.  To be sure, there 

are  isolated  allegations  that  suggested  a  semblance  of  collusion.    The  plaintiffs 

allege,  for  example,  that  Huntington  Bank,  a  member  of  the  PNC  Bank  Group, 

filed the foreclosure action against CRJ to ensure that the PNC Bank Group’s bid 

would prevail at the bankruptcy sale.  However, although the plaintiffs alleged 

that K&L was “well aware” that CRJ’s leases were of strategic importance to the 

Managers’  bid,  the  plaintiffs  did  not  assert  that  Huntington  Bank’s  foreclosure 

action  was  orchestrated  by  the  defendants  or  done  at  their  behest.    App’x  21.  

Indeed,  referencing  Huntington  Bank’s  foreclosure  action  simply  provided 

context  for  the  true  target  of  the  plaintiffs’  claim:  the  defendants’  allegedly 



                                             20          
 
conflict‐ridden  decision  to  delay  filing  a  motion  in  the  foreclosure  action  to 

enforce the bankruptcy stay.5  

                In  our  view,  therefore,  the  complaint  is  fairly  read  to  allege  misconduct 

only on the part of the defendants.  Thus, because the plaintiffs are not alleging 

collusion among the defendants and the PNC Bank Group (through Huntington 

Bank’s  foreclosure  action)  or  Brown  Publishing  (through  Carlson),  it  was  not 

incumbent on the plaintiffs to challenge in the bankruptcy court the “good faith 

purchaser”  status  of  the  PNC  Bank  Group  or,  more  generally,  the  “intrinsic 

fairness” of the bankruptcy sale on grounds of collusion.   

                We  acknowledge  that,  had  the  plaintiffs  alerted  the  bankruptcy  court  to 

defendants’ conduct during bankruptcy proceedings, the bankruptcy court likely 

would  have  considered  whether  the  defendants’  conflict  of  interest  and  other 

mischief warranted their removal as Brown Publishing’s counsel.  See, e.g., In re 

Congoleum  Corp.,  426  F.3d  675,  686  (3d  Cir.  2005)  (observing  in  the  bankruptcy 

context  that  “the  obligation  to  ensure  that  professional  ethics  are  followed  has 

led  courts  to  rule  that  counsel  has  standing  to  raise  and  challenge  unethical 
																																																																		
	
5 We note, however, that plaintiffs’ allegations with respect to the defendants’ decision to have 
Brown  Publishing  hire  Tom  Carlson  as  an  independent  director  for  the  duration  of  the 
bankruptcy  process  and  that  Carlson  did  not  perform  adequately  in  that  role  touch,  at  their 
core,  on  the  adequacy  of  the  defendants’  representation  of  the  debtor  in  the  bankruptcy 
proceeding and thus cannot properly serve as the basis for plaintiffs’ suit here.  
                                                                     21    
 
procedures  on  the  part  of  opposing  lawyers,”  and  that  “[r]ules  governing 

professional  conduct  are  often  viewed  as  more  necessary  and  applicable  in 

bankruptcy  cases  than  in  other  contexts”).    Removing  the  defendants  as  Brown 

Publishing’s  counsel,  however,  would  have  addressed  only  the  defendants’ 

failure to disclose its conflict of interest to the court, either in its initial disclosure 

statement or pursuant to an attorney’s obligations as an officer of the court.  The 

defendants’  removal  would  not  have  provided  the  plaintiffs  a  fair  forum  in 

which to litigate fully the claims it now brings against them.  These claims seek 

to  remedy  not  simply  the  fact  of  a  conflict  but  the  defendants’  effective 

interference with the plaintiffs’ attempt to acquire the debtor’s assets.  Although 

consideration of the defendants’ potential conflict of interest may have prompted 

the  bankruptcy  court  to  examine  some  of  the  facts  necessary  to  support  the 

present claims, the factual overlap is limited by the proper framing of each claim.  

Defendants point us to no case in which the fact of an attorney’s conflict in one 

action  will  bar  a  subsequent  action  for  malpractice  or  breach  of  fiduciary  duty. 

Thus,  even  if  the  plaintiffs  objected  to,  and  successfully  blocked,  the  sale  of 

Brown  Publishing’s  assets  to  the  PNC  Bank  Group,  this  would  not  have  been 

equivalent  to  asserting  the  present  claims,  which,  as  described  above,  are  not 



                                            22          
 
limited to the mere fact of a conflict of interest.  See In re Piper Aircraft Corp., 244 

F.3d at 1303 (observing that “[m]erely objecting to the [confirmation] plan would 

not  have  been  the  equivalent  of  pursuing  the  [breach  of  fiduciary  duty  and 

breach  of  agreement]  claims  [the  plaintiff]  asserts  in  state  court”  against  the 

successful  plan  proponent).    Here,  objecting  to  the  plan  “would  not  have 

provided a complete substitute for the relief sought in the [instant] action.”  Id. at 

1304.   

                The defendants assert on appeal that bankruptcy courts have “arising in” 

jurisdiction  over  “malpractice  and  similar  claims  against  a  debtor’s  retained 

professionals that occur during a bankruptcy because they are inseparable from 

the bankruptcy context.”  Defs.‐Appellees’ Br. 22.  Thus, defendants contend the 

bankruptcy court could have exercised jurisdiction over the plaintiffs’ claims.6   

                The  defendants  are  referring  to  the  “plenary  jurisdiction”  bankruptcy 

courts  enjoy  “over  ‘all  cases  under  [T]itle  11  and  all  core  proceedings  arising 

under [T]itle 11, or arising in a case under Title 11.’”  Baker v. Simpson, 613 F.3d 
																																																																		
	
6  The defendants did not mention “arising in” jurisdiction in their motion to dismiss, and the 
district  court  did  not  address  such  jurisdiction  in  its  order  dismissing  the  plaintiffs’  action.  
While  we  prefer  not  to  speculate  in  the  first  instance  as  to  whether  the  bankruptcy  court  had 
“arising in” jurisdiction to consider the plaintiffs’ claim, we are not precluded from entertaining 
the argument given that “[w]e are free to affirm on any ground that finds support in the record, 
even  if  it  was  not  the  ground  upon  which  the  [district]  court  relied.”    Headley  v.  Tilghman,  53 
F.3d 472, 476 (2d Cir. 1995).    
                                                                     23    
 
346, 350 (2d Cir. 2010) (quoting Mt. McKinley Ins. Co. v. Corning Inc., 399 F.3d 436, 

447–48  (2d  Cir.  2005)).    We  have  indeed  held  that  bankruptcy  courts  have 

jurisdiction  to  consider,  for  example,  a  debtor’s  malpractice  (and  related 

conversion, negligence, fraud, and intentional misrepresentation) claims against 

the  debtor’s  bankruptcy  counsel  because  the  adjudication  of  those  claims  was 

“an essential part of administering the estate” and “implicate[d] the integrity of 

the entire bankruptcy process.”  Baker, 613 F.3d at 351 (internal quotation marks 

omitted).  As we observed in Baker, “while the meaning of the statutory language 

‘arising  in’  may  not  be  entirely  clear,  it  is  clear  to  us  that  the  bankruptcy  court 

has the ability to review the conduct of attorneys . . . who are appointed by the 

court to aid a person in need of counsel in a proceeding pursuant to Title 11.”  Id. 

at  351  (internal  citation  omitted);  see  also  Grausz  v.  Englander,  321  F.3d  467,  469, 

471–72  (4th  Cir.  2003)  (holding  that  a  professional  malpractice  claim,  filed  by  a 

Chapter  11  debtor  against  the  firm  that  represented  him  in  that  proceeding, 

“arose in the bankruptcy case”).  The present case, of course, was not brought by 

the  debtor  against  his  bankruptcy  counsel,  and  the  defendants  do  not  contend 

that the  plaintiffs  could  have presented  their  claims  in  the posture described  in 

Baker.  Rather, the defendants argue that the plaintiffs’ claims “are rooted in, and 



                                               24           
 
would  have  no  existence  but  for,  the  Debtor’s  bankruptcy  case.”    Defs.‐

Appellees’ Br. 22–23.  While we observed in Baker that the bankruptcy court had 

“arising  in”  jurisdiction  over  the  debtor’s  malpractice  and  other  claims  against 

his  bankruptcy  counsel,  in  part,  because  those  claims  “would  have  no  practical 

existence but for the bankruptcy,” Baker, 613 F.3d at 351 (internal quotation marks 

omitted),  we  do  not  view  this  general  principle  as  dispositive  in  the 

circumstances  before  us  here.    First  of  all,  the  Baker  court  was  wrestling  with 

whether  a  bankruptcy  court  was  required  to  abstain  from  even  considering  the 

debtor’s claims against counsel, not whether the debtor’s failure to raise an issue 

in bankruptcy court meant that some third party was barred by res judicata from 

bringing a later suit.  Moreover, just because a bankruptcy court need not abstain 

from  exercising  jurisdiction  over  a  claim  does  not  mean  that  failing  to  ask  the 

bankruptcy  court  to  exercise  its  “arising  in”  jurisdiction  necessarily  precludes a 

plaintiff’s  future  claim.    In  any  case,  as  already  explained,  the  plaintiffs’  claims 

here  do  not  involve  the  parties  to  the  bankruptcy  proceedings  making  the 

jurisdictional  nature  of  claims  brought  by  parties  to  the  bankruptcy  proceeding 

irrelevant.7 


																																																																		
	
7      We observed in Baker that “[t]o hold that mandatory abstention barred the district court from 
                                                                     25    
 
                For  their  part,  the  plaintiffs  argue  that  they  could  have  brought  their 

claims only through an adversary proceeding, over which the bankruptcy court 

lacked jurisdiction.  Courts, including ours, have held that “[a]lthough confirmed 

plans are res judicata to issues therein, the confirmed plan has no preclusive effect 

on  issues  that  must  be  brought  by  an  adversary  proceeding.”    Whelton  v.  Educ. 

Credit Mgmt. Corp., 432 F.3d 150, 154 (2d Cir. 2005), abrogated on other grounds by 

United  Student  Funds,  Inc.  v.  Espinosa,  559  U.S.  260  (2010)  (quoting  Enewally  v. 

Wash. Mut. Bank, 368 F.3d 1165, 1173 (9th Cir. 2004)); see Cen‐Pen Corp. v. Hanson, 

58 F.3d 89, 93 (4th Cir. 1995) (observing that confirmation of a bankruptcy plan 

“is res judicata only as to issues that can be raised in a less formal procedure for 

contested matters,” and confirmation “generally cannot have [a] preclusive effect 

as to [matters] which must be resolved in an adversary proceeding”).  We need 

not  resolve,  however,  whether  an  adversary  proceeding  was  the  only  way  in 

which the plaintiffs could have litigated the claims in their present lawsuit.  It is 

enough to hold here that the circumstances did not demand that plaintiffs raise 

their  claims  in  the  bankruptcy  proceeding,  and  to  note  that  the  relevant  issues 

																																																																																																																																																																																																																				
	
disposing of [the debtor’s] claims would undermine the efficient administration of bankruptcy 
proceedings.”  Baker, 613 F.3d at 351.  Here, it would likely have been entirely inefficient for the 
bankruptcy court to distract itself by dealing with a dispute that, as pleaded in the complaint, 
did not involve the debtor, creditors, or the successful bidder.   
                                                                                                      26                       
 
were not litigated through an adversary proceeding or otherwise.  See, e.g., In re 

Piper  Aircraft  Corp.,  244  F.3d  at  1297  (“That  the  critical  facts  underlying  [the 

plaintiff’s] suit were never discussed by the bankruptcy court or litigated by the 

parties is powerful evidence that the Chapter 11 case did not involve the ‘same 

cause of action’ as the state court suit” for breaches of fiduciary and contractual 

duties);  Cen‐Pen  Corp.,  58  F.3d  at  93  (observing  that  “if  an  issue  must  be  raised 

through an adversary proceeding it is not part of the confirmation process and, 

unless  it  is  actually  litigated,  confirmation  will  not  have  a  preclusive  effect” 

(internal  quotation  marks  and  notations  omitted)).    In  any  case,  it  is  the 

defendants’  burden  to  prove  that  res  judicata  bars  the  second  action,  not  the 

plaintiffs’ to prove that they are not barred.  Comput. Assocs., 126 F.3d at 369.   

       For  the  foregoing  reasons  we  disagree  with  the  district  court  that  the 

plaintiffs  could  have,  and  should  have,  raised  their  present  claims  in  the 

bankruptcy proceeding.   

              B.  

       The  district  court  further  concluded  that  the  “practical  effect  of  the  relief 

sought”  by  the  plaintiffs  would  “call  into  question  the  integrity”  of  the 

bankruptcy  court’s  orders,  which  would  “invalidate  the  enforceability  or 



                                              27          
 
effectiveness of the original reorganization plan, whether the sale is unwound or 

not.”    Sp.  App’x  26  (internal  quotation  marks  omitted).    We  do  not  share  this 

view.   

       As  explained  above,  “dispositive  to  a  finding  of  preclusive  effect,  is 

whether  an  independent  judgment  in  a  separate  proceeding  would  ‘impair  or 

destroy  rights  or  interests  established  by  the  judgment  entered  in  the  first 

action.’”    Sure‐Snap  Corp.,  948  F.2d  at  874  (quoting  Herendeen,  525  F.2d  at  133).  

Initially,  although  the  plaintiffs  did  not  formally  seek  rescission  of  the 

bankruptcy orders, that fact alone does not end the inquiry.  We have held that 

though  a  subsequent  lawsuit  may  “not  technically  ask[]  the  district  court  to 

disturb” a final bankruptcy order, the subsequent action is barred by res judicata 

when “appellants’ failure to raise these claims (if valid) when they should have, 

almost certainly affected that prior judgment.”  Sure‐Snap Corp., 948 F.2d at 876.  

This  is  because  “[h]ad  the  bankruptcy  court  found  merit  in  appellants’” 

challenge  to  an  aspect  of  the  proceedings,  the  bankruptcy  court  “would  have 

structured a different disposition.”  Id.   

       Under  the  circumstances,  we  are  not  persuaded  that,  had  the  plaintiffs’ 

asserted their present claims in bankruptcy court or sought to litigate the issues 



                                              28         
 
necessary  to  those  claims,  the  bankruptcy  court  would  have  structured  a 

different  disposition  vis‐à‐vis  the  Liquidation  Plan.    Again,  as  explained  above, 

the  plaintiffs’  allegations  are  not  aimed  at  the  parties  subject  to  the  bankruptcy 

court orders—the PNC Bank Group, the creditors, and Brown Publishing—but at 

K&L  and  two  of  its  former  partners.    Because  the  factual  allegations  in  the 

complaint  do  not  implicate  the  parties  to  the  bankruptcy  proceedings,  the 

plaintiffs’ failure to raise their claims against the defendants in bankruptcy court 

did  not  “almost  certainly  affect”  bankruptcy  orders  that  pertained  only  to  the 

parties participating in the bankruptcy proceedings.  Sure‐Snap Corp., 948 F.2d at 

876.  Likewise, even if the bankruptcy court had concluded that the defendants 

failed  to  disclose  a  conflict  of  interest  or  had  engaged  in  misconduct,  still,  as 

concluded  above,  there  was  no  basis  for  the  bankruptcy  court  to  have  imputed 

such  conduct  to  the  auction  participants  and  the  parties  subject  to  the 

Liquidation Plan.   

       Finally, a key component of the plaintiffs’ allegations is that, as a result of 

defendants’ actions, plaintiffs’ financing fell through and they were unable to bid 

effectively  at  the  auction  of  Brown  Publishing’s  assets.    In  other  words,  by  the 




                                             29          
 
time the plaintiffs’ allegations were ripe, any hearing on these claims would not 

have changed the outcome of the auction process.   

                For  these  reasons,  we  disagree  that  the  plaintiffs’  action  was  “so 

inextricably  linked  to  the  underlying  bankruptcy  proceeding  that  the  relief  the 

Plaintiffs  seek  would  require  [the  district  court]  to  effectively  overrule  the 

[b]ankruptcy  [o]rders.”    Sp.  App’x  29.    Indeed,  a  judgment  against  the 

defendants  will  have  no  effect  on  the  continuing  validity  of  the  bankruptcy 

court’s  order  approving  the  sale  of  Brown  Publishing’s  assets  to  the  PNC  Bank 

Group  or  the  order  confirming  the  Liquidation  Plan.8    Cf.  In  re  Brook  Valley  VII, 

Joint Venture, 496 F.3d 892, 899 (8th Cir. 2007) (holding that a trustee’s action for 

breach of fiduciary duty against the winning bidders, who were on both sides of 

a bankruptcy transaction, was “not an impermissible collateral attack on a final 


																																																																		
	
8    Although  the  plaintiffs  did  not  denominate  a  quantum  of  damages  in  their  complaint,  they 
asserted that damages for their claim for breach of fiduciary duty would be based, in part, “on 
the  value  of  the  assets  [they]  were  unable  to  purchase  due  to  [the  defendants’]  breach  of 
fiduciary duty,” which would put them where they “would have been financially” if they had 
“succeeded in obtaining the assets as contemplated in the APA.”  App’x 25.  By framing their 
potential damages this way, they may have inadvertently invited the district court to view their 
action  as  an  attack  on  the  final  bankruptcy  orders.    While  we  decline  to  comment  on  the 
appropriate  measure  of  damages  were  the  plaintiffs  to  prevail,  we  do  not  view  the  plaintiffs’ 
request for damages obtainable solely by way of a judgment and expectation against defendants 
K&L, Fox, and Moser, as evincing any desire to attack the bankruptcy orders.  We also note that 
“res  judicata  turns  primarily  on  the  commonality  of  the  facts  of  the  prior  and  subsequent 
actions,  not  on  the  nature  of  the  remedies  sought.”    In  re  Piper  Aircraft  Corp.,  244  F.3d  at  1295 
(emphasis in original).  
                                                                     30    
 
sale”  because  the  trustee  sought  “a  remedy  for  an  alleged  breach  of  fiduciary 

duty,” which “presume[d] the continued validity of the foreclosure sale itself”).   

       We are mindful that bankruptcy proceedings are “a forum where finality 

of  court  orders  is  particularly  important,”  In  re  Lawrence,  293  F.3d  615,  621  (2d 

Cir.  2002),  and  that  a  §  363  sale  “protects  the  reasonable  expectations  of  good 

faith third‐party purchasers by preventing the overturning of a completed sale,” 

In  re  Farmland  Indus.,  Inc.,  408  B.R.  497,  508–09  (B.A.P.  8th  Cir.  2009).    As  the 

plaintiffs’ lawsuit poses no threat to the finality of the bankruptcy court’s orders, 

allowing that lawsuit to proceed will do no violence to these principles.   

                                      CONCLUSION 

       For the foregoing reasons, the district court’s decision to dismiss the case 

on  the  basis  of  res  judicata  is  REVERSED,  the  judgment  is  VACATED,  and  the 

case is REMANDED to the district court for further proceedings consistent with 

this opinion.   




                                              31